Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s amendment and arguments filed on 5/19/22, with respect to claims 1-21, have been fully considered and are persuasive.  Therefore, the rejection on 5/10/22 has been withdrawn.  For conclusion, claims 1-21 are now allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide an apparatus having the combination of structural limitations, especially wherein the first inner object is configured so that the first inner object does not fit through the first opening of the central section and when the first inner object is within either an inner chamber of the container section or the inner chamber of the central section, and the cap section, the central section, and the container section are assembled so that the cap section is attached to the central section and the container section is attached to the central section, the first inner object cannot be removed from inside the assembled cap section, central section, and container section, and does not protrude out from the assembled cap section, central section, and container section, without taking the assembled cap section, central section, and container section apart or breaking the assembled cap section, central section, and container section, wherein the container section has an opening through into which pet food treats can be inserted to place the pet food treats into the inner chamber of the container section, when the container section is separated from the central section, wherein the container section is configured so that when the container section is attached to the second end of the central section, pet food treats can not be inserted into the inner chamber of the container section without first passing through the first opening of the central section, through the inner chamber of the central section, and through the second opening of the central section and wherein the container section is a measuring cup, having a closed bottom opposite the opening of the container section, such as claimed in claims 1 and 15, these along with the rest of other limitations/features as claimed in the depended claims 2-12 and 16-21, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide an apparatus having the combination of structural limitations, especially wherein the central section has a cylindrical section between the first and second ends of the central section, wherein the cylindrical section of the central section has an outer diameter, wherein the cap section has an outer diameter which is at least three quarters the outer diameter of the cylindrical section of the central section, wherein the container section has an opening through into which pet food treats can be inserted to place the pet food treats into an inner chamber of the container section, when the container section is separated from the central section, wherein the container section is configured so that when the container section is attached to the second end of the central section, pet food treats cannot be inserted into the inner chamber of the container section without first passing through the first opening of the central section, through the inner chamber of the central section, and through the second opening of the central section and wherein the container section is a measuring cup, having a closed bottom opposite the opening of the container section, such as claimed in claim 13, these along with the rest of other limitations/features as claimed in the depended claim 14, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644